Citation Nr: 0127097	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  99-22 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1-7.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
headaches, a neck condition, a right ankle disorder, a foot 
disorder (other than dermatological), allergies, tinea 
versicolor, and a skin disorder of the feet.  

8.  Entitlement to service connection for herpes simplex.  

9.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.  

The current appeal arose from a August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

The RO determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for issues 1-7 as listed on the title page of this 
decision.  They also denied a rating in excess of 10 percent 
for service-connected hemorrhoids.  As to the issue of 
entitlement to service connection for herpes simplex, it is 
noted that the RO addressed this issue on a new and material 
basis.  However, a review of the claims file reflects, that 
the veteran filed a timely notice of disagreement with the 
initial denial of that claim upon rating action in January 
1998.  Therefore, that rating decision never became final.  

The Board of Veterans' Appeals (Board) has accordingly 
recharacterized the issue as reported on the title page of 
this decision.  In addition, the veteran has already been 
provided with the laws and regulations pertaining to direct 
service connection, and there is no indication that the 
Board's present review of the claim will result in any 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384, 
192-94  (1993).  

The veteran testified at a hearing conducted by a Hearing 
Officer at the RO in January 2000, a transcript of which has 
been associated with the claims file.  



The veteran also provided oral testimony before the 
undersigned Member of the Board at a Travel Board Hearing at 
the RO in August 2001.  A transcript of that hearing has also 
been associated with the claims file.  


FINDINGS OF FACT

1.  The RO denied the claims of entitlement to service 
connection for headaches, a right ankle disorder, and 
allergies in October 1997.  The veteran's appeal of this 
decision was not perfected and it became final.  

2.  The evidence submitted since the October 1997 rating 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issues at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claims.  

3.  The RO denied entitlement to service connection for a 
neck disorder when it issued a final, unappealed rating 
decision in May 1996.  

4.  The evidence submitted since the May 1996 rating decision 
is either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

5.  The RO denied entitlement to service connection for tinea 
versicolor, and determined that new and material evidence had 
not been submitted to reopen the claim of service connection 
for a foot disorder ("sore feet"), when it issued an 
unappealed rating decision in August 1980.  

6.  The evidence submitted since the August 1980 rating 
decision regarding tinea versicolor has not been considered 
before and bears directly and substantially upon the issue at 
hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

7.  The competent medical evidence shows that tinea 
versicolor cannot satisfactorily be dissociated from military 
service.  

8.  The evidence submitted since the August 1980 rating 
decision regarding a foot disorder is either cumulative or 
redundant, or otherwise does not bear directly and 
substantially upon the issue at hand, and by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

9.  In August 1980, the RO also denied service connection for 
fungus of the feet.  In March 1995, the RO addressed the 
similar issue of entitlement to service connection for 
athlete's feet.  This decision is final as it was not timely 
appealed by the veteran.  

10.  The evidence submitted since the March 1995 rating 
decision regarding a skin disorder of the feet has not been 
considered before and bears directly and substantially upon 
the issue at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

11.  Competent medical evidence of record shows that tinea 
pedis cannot satisfactorily be dissociated from active 
service.

12.  Herpes was first clinically demonstrated many years 
after service, and there is no competent medical evidence of 
record linking this disorder to service.  

13.  The veteran's hemorrhoids do not result in persistent 
bleeding with anemia or fissures.  


CONCLUSIONS OF LAW

1-3.  Evidence received since the final October 1997 decision 
wherein the RO denied the claims of entitlement to service 
connection for headaches, a chronic right ankle condition, 
and allergies is not new and material, and the veteran's 
claims for these benefits are not reopened.  38 U.S.C.A. 
§§ 5104, 5107, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2001).  

4.  Evidence received since the May 1996 rating decision 
wherein the RO denied entitlement to service connection for a 
neck disorder is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5104, 
5107, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.  

5.  Evidence received since the August 1980 rating decision 
wherein the RO denied the claim of entitlement to service 
connection for tinea versicolor is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5104, 5107, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 
20.1103.  

6.  Evidence received since the August 1980 rating decision 
wherein the RO denied reopening of the claim of entitlement 
to service connection for a foot disorder is not new and 
material, and the veteran's claims for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105; 38 C.F.R. 
§§ 3.104, 3.156, 20.1103.  

7.  Evidence received since the March 1995 rating decision 
wherein the RO denied the claim of entitlement to service 
connection for a skin disorder of the feet is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105; 38 C.F.R. 
§§ 3.104, 3.156, 20.1103.  

8.  Chronic skin disorders, currently diagnosed as tinea 
versicolor and tinea pedis, were incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).  

9.  Herpes simplex was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303.  

10.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Code (DC) 7336 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  

Factual Background

Headaches, Right Ankle, and Allergies

The evidence which was of record prior to the October 1997 
rating decision wherein the RO denied the claims of 
entitlement to service connection for headaches, a right 
ankle disorder, and allergies is reported in pertinent detail 
below.  

A thorough review of the service medical records (SMRs) 
reveals that the veteran was treated for frontal headaches in 
October 1973.  He indicated that his headaches existed prior 
to service.  The examiner's impression was of sinus type 
headaches.  The veteran denied nasal stuffiness or hay fever.  
In February 1975, he was seen for complaints of sinusitis and 
of head congestion.  In March 1975, he was again seen for 
head congestion, and the impression was sinusitis.  Sinus, X-
rays, however, were interpreted as normal, and sinusitis was 
ruled out.  In April 1975, he reported a 4 year history of 
headaches that began during basic training.  Medications were 
prescribed.  His headaches were noted to be most likely of 
the tension type.  

He was treated in March 1975 for complaints of a knot on the 
right ankle after he jumped and fell on it.  It was sore to 
the touch.  Treatment included an ankle wrap and a warm soak.  

In June 1975, he was seen for right foot swelling.  There 
were three oblong bruises on the upper bend of the right foot 
which were described as very tender.  The examiner opined 
that the areas looked like friction sores.  A pad was applied 
over the wound, and the veteran was directed to lace his boot 
loosely.  A callous on the anterior of the right foot was 
noted several days later.  Hot packs and padding were 
prescribed.  In June and July 1976, he was seen for "sore 
feet."  In July 1976, he reported that this problem had been 
ongoing for 3 years.  He was being discharged.  At the time 
of service separation examination in 1976, chronic headaches, 
a right ankle disorder, and allergies were not diagnosed.  

Postservice records include private and VA medical records.  
These documents reflect treatment for various disorders to 
include additional sinus complaints in 1995 and headaches in 
1997.  They also reflect treatment for complaints associated 
with the feet on an intermittent basis.  These treatment 
visits are shown to be of a dermatological nature and will be 
addressed when discussing the veteran's claim for a skin 
disorder of the feet.  They do not indicate treatment for a 
right ankle disability.  

The RO denied service connection for headaches, a right ankle 
disorder, and allergies in October 1997.  In reaching these 
determinations, the RO noted that the evidence showed no 
chronic disorder associated with headaches in service.  Nor 
did the evidence reflect allergies during service.  The RO 
also noted that the veteran's inservice right ankle 
complaints were acute and transitory and resolved without 
residuals.  

Evidence added to the record since the October 1997 rating 
decision includes a March 1997 VA consultative magnetic 
resonance imaging (MRI) of the veteran's cervical spine from 
March 1997, VA outpatient treatment records from 1998 through 
2000, to include a statement by a staff physician dated in 
February 2000 and the report of a VA general medical 
evaluation dated in October 2000.  




Also added was a computerized tomography (CT) scan of the 
veteran's brain from October 2000 and the transcripts of 
personal hearings conducted in January 2000 and August 2001.  
Duplicates of various records already in the claims file were 
submitted.  

The 1997 MRI does not reflect findings regarding the 
veteran's headaches, ankle, or allergies.  Outpatient records 
from 1998 and 1999 show treatment for various disorders, to 
include recurrent headaches and sinusitis.  The physician's 
February 2000 statement reflects that she reviewed the 
veteran's military records.  

She reported that she "believes that this veteran should be 
considered for service connected disability for" disorders 
to include recurrent painful headaches and allergies.  

The results of the October 2000 evaluation show diagnoses of 
headaches which were noted to be secondary to a cervical 
spine disability.  X-ray of the right ankle was interpreted 
as normal.  Seasonal allergies, controlled by medication, 
were also diagnosed.  

Testimony provided by the veteran at the hearings mentioned 
earlier reflects that he started having headaches during 
service while in basic training after a fall.  He said that 
he was initially treated for his headaches during service but 
continued to be seen for this up to the present day.  He said 
that he injured his right ankle when he had to jump from a 
jeep.  He recalls that he was placed on light duty.  

While his condition initially improved, it worsened with 
time, and he said that he was told by a physician that he 
probably had arthritis.  He started having allergies at Fort 
Campbell in Kentucky.  He said that this initially was a 
breathing problem through his nostrils.  He continued to 
experience symptoms and had been told that it was an allergy.  
He was on medication for his symptoms.  

A Neck Disorder

The evidence which was of record prior to the May 1996 rating 
decision wherein the RO denied the claim of service 
connection for a neck disorder includes the SMRs which are 
negative for treatment of neck complaints or reference to any 
neck injury.  Postservice private and VA clinical records on 
file through 1996 are negative for a chronic neck disability.  

In May 1996, the RO denied the claim for service connection 
for a neck condition noting that there was no mention of neck 
injury during service.  

Evidence added to the record since the May 1996 rating 
decision includes VA treatment records which reflect 
treatment for neck problems in 1996.  In early 1997, the 
veteran was diagnosed with a herniated disc at C7-T1 as 
evidenced by a March 1997 MRI of the cervical spine.  Also 
added to the record was a February 2000 statement by a staff 
physician, and the report of a VA general medical evaluation 
dated in October 2000.  Also added was a CT scan of the 
veteran's brain from October 2000, and the transcripts of 
personal hearings in January 2000 and August 2001.  
Duplicates of various records already in the claims file were 
submitted, and a private record from 2001 shows treatment for 
a left knee disorder.  

The physician's February 2000 statement reflects that she 
reviewed the veteran's military records.  She opined that she 
"believes that this veteran should be considered for service 
connected disability for" disorders to include recurrent 
neck pain and bilateral radiculopathy pain.  The results of 
the October 2000 evaluation show diagnoses of recurrent neck 
pain with disc herniation and sac compression.  

At the hearings, the veteran testified that he fell and hit 
the ground during basic training.  He said that his neck was 
not stiff until the day after the injury and that was when he 
started having headaches.  At the hearing, the veteran 
submitted into the record 3 photographs of him in a neck or 
head apparatus which was described as traction for his neck 
condition.  (These photos are of record.)  


A Foot Disorder (other than dermatological) and Tinea 
Versicolor

The evidence which was of record at the time of the August 
1980 rating decision wherein the RO denied the claim of 
service connection for tinea versicolor and denied reopening 
the claim of service connection for a foot disorder which had 
initially been denied in a May 1976 decision included the 
SMRs.  These records reflect that the veteran was treated in 
June 1975 for a swollen right foot with 3 oblong bruises in 
the upper bend of the foot which were very tender and dark in 
color.  Bruises beginning on the left foot were also noted.  

The examiner opined that these were friction sores.  A pad 
was applied, over the wound, and the veteran was directed to 
lace his boots loosely.  A callous on the anterior of the 
right foot was seen several days later.  Hot packs were 
prescribed.  In March 1976, he was seen for a rash that was 
on his back.  Tinea versicolor was diagnosed and medication 
was prescribed.  In June and July 1976, the veteran reported 
that his feet were sore.  He indicated that this had been an 
ongoing complaint for 3 years.  No chronic skin disorder or 
foot disorder was noted upon service separation examination.  

Postservice clinical records include VA documents dated from 
1976 through 1979.  They reflect treatment for foot 
complaints of a dermatological nature soon after service.  
They do not show diagnosis of a foot disorder that is not 
dermatological in nature.  They do not reflect treatment for 
tinea versicolor.  

In August 1980, the RO denied the veteran's initial claim of 
service connection for tinea versicolor noting that there was 
no evidence of a skin disorder at time of service separation 
examination.  The RO also determined that new and material 
evidence had not been submitted to reopen the previous denial 
of service connection for a disorder of the feet.  It was 
noted that no etiology associated with sore feet had been 
found on the last examination of March 1976.  

Evidence added to the record since the August 1980 rating 
decision includes VA and private records dated through 2001.  
These records are replete with treatment for foot complaints, 
but as evidenced by the Board's review of the records, they 
are dermatological in nature and will be addressed when 
discussing a skin disorder of the feet.  Postservice records 
also reflect that tinea versicolor was noted in 1981 and 
folliculitis of the back was reported in 1995.  Tinea 
versicolor was again reported in 1998.  

The physician's February 2000 statement reflects that she 
reviewed the veteran's military records.  She reported that 
she "believes that this veteran should be considered for 
service connected disability for" disorders to include tinea 
versicolor.  

At the recent VA general medical examination in October 2000, 
the veteran gave a history of inservice problems with fungus 
of the feet and for a rash on his back.  Current evaluation 
showed a rash on the left side of the lower back.  Final 
diagnoses included tinea versicolor on the back and under 
treatment.  It was the examiner's opinion that the veteran 
had a chronic skin condition which was related to complaints 
in service.  

At personal hearings in 2000 and 2001, the veteran provided 
testimony in which he contended that he never had skin 
problems prior to service.  During service, he was given 
medicated shampoo to treat the rash on his back during 
service.  While there were periods when his skin problems 
cleared up, he said that he had had skin symptoms on an 
intercurring basis since separation from service.  


A Skin Disorder of the Feet

In August 1980, the RO denied service connection for fungus 
of the feet noting that the SMRs were negative for any type 
of chronic fungus condition of the feet.  

The evidence which was of record at the time of the March 
1995 rating decision wherein the RO denied service connection 
for a skin disorder of the feet, now diagnosed as athlete's 
foot, includes the SMRs which do show treatment for foot 
complaints as indicated in the section above.  However, no 
skin disorder of the feet is indicated.  Postservice records 
reflect treatment as early as October 1976 for fungus of the 
feet.  Tinactin was prescribed.  He was seen again in August 
1977 for a foot fungus.  He was again treated with Tinactin 
and was also seen for this problem in 1978 and 1979.  

He reported foot problems in July 1980 although no specific 
diagnosis is recorded.  Mild tinea pedis was noted in 
December 1983 and in April and July 1987, he was treated with 
Tinactin for fungus of the feet.  In August 1988, he was 
treated again for a foot fungus.  In June 1989, a history of 
tinea pedis was noted.  He requested a refill of his Tinactin 
for his athlete's feet.  There was "evidence of fungus" on 
the feet.  The veteran was seen in September 1989 for warts.  
In 1995, he requested a refill of his Tinactin for his foot 
problems.  

In March 1995, the RO denied service connection for athlete's 
foot noting that the evidence failed to show that the veteran 
suffered from this disorder during service and that all 
inservice foot complaints were acute and transitory in 
nature.  

Evidence added to the record since the March 1995 rating 
decision includes VA and private records dated through 2001.  
These records are replete with treatment for foot complaints 
of a dermatological nature.  At the recent VA general medical 
examination in October 2000, the veteran was noted to exhibit 
tinea pedis in both feet.  It was noted that this disorder 
was under control at this time.  Other skin problems included 
tinea versicolor on the back.  The examiner provided a 
medical opinion in which he stated that the veteran had a 
chronic skin condition which was related to inservice 
complaints.  

At the personal hearings, the veteran's testified that he 
initially started having skin problems with his feet during 
service.  He recalled itching between his toes, splitting of 
skin on the soles of his feet.  


He used a Desenex foot powder during service, and he was 
prescribed Tinactin postservice..  This problem cleared up on 
occasion over the years, but he had always had intermittent 
skin problems associated with his feet.  

The VA staff physician's February 2000 statement which was 
added to the record since the 1995 rating decision includes 
her opinion that the veteran "should be considered for 
service connected disability for" disabilities to include 
fungal infection of the feet.  


Herpes Simplex

A review of the SMRs is negative for treatment for herpes 
simplex.  The first indication of this disorder is in the mid 
1990s.  It is noted that the veteran was seen for a penile 
lesion in November 1995.  He was to return in two months.  At 
that time, herpes simplex was diagnosed.  

A VA record shows that he was seen in August 1998.  He 
reported that he had had one episode of herpes simplex in the 
last 6 months.  The report includes a notation that the 
veteran's first episode of herpes was "documented" in 
November 1974.  

At personal hearings in 2000 and 2001, the veteran testified 
that he first had a rash on his penis during service.  Tests 
were not performed to see if he had herpes at that time, but 
after service, he was diagnosed with herpes.  This problem 
had recurred on an intermittent basis since service.  A VA 
staff physician opined in a February 2000 statement that 
after review of the veteran's records, it was her opinion 
that "this veteran should be considered for service 
connected disability" for disorder including herpes simplex.  
Recurrent herpes simplex with residual scarring of the penis 
was noted upon VA examination in October 2000.  


Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001);  38 C.F.R. 
§ 3.303 (2001)..

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  




When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Disease of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergies are generally to 
be regarded as acute diseases, healing without residuals.  
The determination as to service incurrence or aggravation 
must be on the whole evidentiary showing.  38 C.F.R. § 3.380 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).




New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with  38 U.S.C.A. § 5104 (West 1911).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2001).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally denied claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).


The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).




If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions:  (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
8 Vet. App. 1 (1995); aff'd, 83 F.3d 1380 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167 (1996). Fulkerson v. West, 
12 Vet. App. 268 (1999).  "Moreover, once the Board finds 
that no such evidence has been offered, that is where the 
analysis must end."  Butler, supra.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  The RO, through its issuance of its rating decision, 
statement of the case, and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate his claims.  That is, he was 
provided with notice of the regulations pertaining to new and 
material evidence, service connection for the disabilities at 
issue, an increased evaluation for hemorrhoids, a rationale 
of the denial, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claims.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as a recent VA examination report.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claims as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist 
significantly changed proximate to issuance of the 
supplemental statement of the case.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.

Additionally, the Board notes that there is no need for VA 
examinations as several are already on file, in addition to a 
substantial quantity of currently and previously dated 
medical treatment reports.  The foregoing clinical evidence 
overwhelmingly supplements the evidentiary record and 
addresses the nature and extent of severity of the 
disabilities at issue for the purposes of the Board's present 
determinations.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  

Analysis

Headaches, Right Ankle, and Allergies

Evidence pertinent to the claims has been submitted which was 
not in the record at the time of the October 1997 
determination.  The evidence presented includes statements 
made by the appellant through testimony at two hearings, 
duplicates of medical records, and private and VA medical 
records.  

Nonetheless, in these cases, the Board finds that new and 
material evidence has not been submitted to reopen claims of 
entitlement to service connection for headaches, a right 
ankle disorder, or allergies.  38 C.F.R. § 3.156(a).  

The testimony provided by the veteran is merely a restatement 
of contentions already considered and rejected by the RO when 
it issued its October 1997 decision, and hence does not 
constitute either new or material evidence.  

Moreover, the veteran is not deemed competent to provide a 
medical diagnosis or etiology therefor.  The Board notes that 
generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), see also Espiritu v. 
Derwinski, 2 Vet. App. 492 494 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on maters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

The medical records added to the claim file since the October 
1997 determination essentially show that the veteran has been 
treated postservice for a cervical spine disorder with 
associated headaches and for allergies which were recently 
reported as seasonal in nature.  A chronic ankle or foot 
disorder has not been indicated.  While a staff physician has 
provided an opinion that requests that consideration be given 
to service connection for painful headaches and allergies are 
of service origin, the Board places little probative value on 
such an opinion in that the physician does not provide any 
rationale for her opinion other than to note that she has 
reviewed the claims file.  

She does not explain the lack of clinical evidence of chronic 
headaches during service, nor does she discuss the fact that 
his headaches in recent years have been attributed to his 
cervical spine disorder.  The Court has held that where a 
physician has given no supporting evidence for conclusions 
reached, such opinion is of limited probative value.  Bloom 
v. West, 12 Vet. App. 185 (1999).  

Additionally the Court has held that medical evidence must be 
more than speculative.  Bostain v. West, 11 Vet. App. 124 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

While it is not clear whether the staff physician's opinion 
was based upon the history of events as related to her by the 
veteran, it would appear that such might be true as the 
clinical evidence of record simply does not support a 
conclusion linking the veteran's headaches or allergies to 
service on any basis.  To the extent that she placed any 
reliance on the veteran's account of his medical history, the 
resulting medical opinion is entitled to little or no 
probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[medical opinion based solely or in large measure on a 
veteran's reported medical history will not be probative to 
disposition of a claim if the objective evidence does not 
corroborate the reported medical history or if a 
preponderance of the evidence is otherwise against the claim; 
a diagnosis "can be no better that the facts alleged by the 
appellant"].  Again, the staff physician's opinion is not 
concrete and essentially requests that consideration be given 
to service connection.

The Board places greater weight or probative value on the 
actual treatment records which simply do not reflect chronic 
headaches, a chronic right ankle disorder, or allergies 
during service.  Moreover, a current right ankle disorder is 
not indicated.  

In weighing the evidence of record, the Board is of the 
opinion that the preponderance of the evidence is against the 
conclusion that the veteran has headaches, a right ankle 
disorder, or allergies that were incurred or aggravated by 
service.  

As new and material evidence has not been submitted to reopen 
the appellant's claims as to these disorders, the first 
element has not been met.  Accordingly, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
see Ivey, 2 Vet. App. at 322.  

A Neck Disorder

In May 1996 the RO denied service connection for a neck 
disorder.  That decision was not timely appealed and became 
final.  Again, the Board shall consider whether new material 
evidence has been submitted.  

As before, evidence pertinent to the veteran's claim has been 
submitted which was not in the record at the time of the May 
1996 denial.  The evidence presented includes statements and 
testimony by the veteran, VA and private treatment records, 
and 3 pictures of the veteran in a neck brace.  

It is the Board's determination that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a neck disorder.  
38 C.F.R. § 3.156(a).  

The testimony provided by the veteran is a restatement of 
contentions already considered at the time of the May 1996 
denial.  Thus, it is not new and material evidence.  

Moreover, the veteran's assertion that his current neck 
disability is of service origin is noted, but as related 
above, he is not competent to link any inservice 
manifestations to service on the basis of medical causation 
or etiology.  Espiritu, Routen, supra.  

The medical records added to the file since the May 1996 
rating determination essentially show that the veteran has 
been treated postservice for a cervical spine disorder with 
associated headaches.  Again, it is noted that a February 
2000 staff physician's opinion is that the veteran should be 
considered for service connection for this disorder.  As she 
provides no medical rationale for her rather indefinite and 
speculative opinion which was more in the nature of a 
request, the Board places little probative value on it.  

She does not explain the lack of clinical evidence of a neck 
disorder until many years after service.  Such an opinion, 
without supporting evidence, is of limited probative value.  
See Bloom, Bostain, Overt, Tirpak, Swann, supra.  

The Board places greater probative value on the treatment 
records which simply do not show treatment for neck problems 
until many years after service.  Thus, no new and material 
evidence has been submitted to reopen this claim.  See 
Butler, supra.  

A Foot Disorder (other than dermatological) and Tinea 
Versicolor

As to the claim for service connection for a foot disorder, 
the evidence of record submitted in connection with the 
application to reopen consists of postservice records which 
are negative for diagnosis of a chronic disorder of the feet 
that is not dermatological in nature.  Therefore, it is the 
Board's determination that new and material evidence has not 
been submitted to reopen that claim.  38 C.F.R. § 3.156(a).  
The Board notes that the veteran's contentions regarding the 
feet essentially pertain to skin problems with his feet which 
are addressed below.  

As the evidence submitted the previous denial of service 
connection for a foot disorder is not new and material, this 
claim is denied.  

When discussing the same evidence submitted since the August 
1980 denial as to tinea versicolor, however, it is the 
Board's conclusion that this evidence bears directly and 
substantially upon the instant case, and therefore, it is 
concluded that the evidence is both new and material to 
reopen the claim.  In light of the determination that the 
evidence submitted by the veteran is new and material, the 
Board must now undertake a de novo review of the case.  

As reported earlier, the SMRs reflect there was one report of 
tinea versicolor of the back in 1976.  The RO denied the 
veteran's claims for service connection in August 1980.  
Added to the claims folder in subsequent years were 
postservice records which show treatment for tinea versicolor 
in 1981 and folliculitis of the back in 1995.  Tinea 
versicolor was again reported in 1998.  

At the recent VA examination in October 2000, the examiner 
noted that the veteran had tinea pedis and tinea versicolor.  
He opined that the veteran had a chronic skin condition which 
was related to inservice complaints.  In testimony at 
personal hearings, the veteran has asserted that he never had 
skin problems prior to military service.  

After a total review of the claims file, there is evidence to 
support the contention that the veteran had tinea versicolor 
during service and has, on occasion, been treated for this 
disorder postservice.  With resolution of reasonable doubt in 
the veteran's favor, it is the Board's opinion that the 
record now shows a continuity of symptoms associated with 
this disorder.  It is also noted that the record now includes 
a VA examiner's assessment that the veteran's skin complaints 
are of service origin.  Therefore, it is the Board's 
conclusion that service connection is warranted for tinea 
versicolor.  

A Skin Disorder of the Feet

As to the claim for service connection for a skin disorder of 
the feet, the evidence of record submitted in connection with 
the application to reopen consists of postservice records 
which continue to reflect ongoing treatment for tinea pedis.  
It is the Board's conclusion that these records bear directly 
and substantially upon the instant case, and therefore, it is 
concluded that the evidence is both new and material to 
reopen the claim.  

In light of the determination that the evidence submitted by 
the veteran is new and material, the Board must now undertake 
a de novo review of the case.  

As reported earlier, the SMRs do not reflect treatment or 
diagnosis of a fungus of the feet.  The RO denied the 
veteran's claims for service connection for fungus of the 
feet in August 1980 and for athlete's foot in 1995 as these 
records also did not reflect treatment for that disability.  

Added to the claims folder after the 1980 determination were 
additional medical records to include VA records dated two 
days after the veteran's release from active service.  These 
records reflect treatment for a foot fungus only days after 
separation.  It is noted that the veteran had foot complaints 
at time of separation.  Follow-up visits in 1978 and 1979 
show that the veteran's foot problem continued as he 
continued to be seen to obtain refills of his Tinactin which 
was used to treat this condition.  Additional postservice 
records reflect ongoing treatment for fungus of the feet.  
Tinea pedis was noted on more than one occasion.  

The RO still denied service connection for a skin disorder of 
the feet in March 1995, noting that the record simply did not 
show a chronic skin disorder during service.  The Board notes 
that at the recent VA examination in October 2000, the 
examiner noted that the veteran had tinea pedis.  He opined 
that the veteran had a chronic skin condition which was 
related to inservice complaints.  In testimony at personal 
hearings, the veteran has asserted that he never had skin 
problems prior to military service.  

After a total review of the claims file, there is evidence to 
support the contention that the veteran had a foot fungus at 
the time of service separation.  It is noted that he was 
being treated for this disorder at a VA facility only a 
couple of days after separation from service.  With the 
submission of a VA examiner's assessment that the veteran's 
skin complaints are of service origin, it is the Board's 
conclusion that service connection is warranted for the 
veteran's skin condition of the feet, diagnosed as tinea 
pedis.  

Herpes Simplex

The record does reflect that the veteran now has recurring 
herpes simplex of a chronic nature.  Therefore, the claim for 
this disorder is decided based upon the question of whether 
the competent and probative evidence establishes that this 
disorder was actually incurred in or aggravated by the 
veteran's active service, despite first being diagnosed 
postservice.  Hickson, supra.  

Consideration of each of the disabilities at issue involves 
both consideration of the facts presented and the credibility 
of the evidence contained in the instant record.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d. 1447, 1481 (Fed. Cir. 1999) (and 
cases stated therein).  

The evidence of record is negative for clinical evidence of 
herpes during service or until many years after service.  
Postservice records show treatment initially in the mid 1990s 
for this disability.  

While the Board has considered the February 2000 staff 
physician's statement that consideration should be given for 
service connection, the Board finds little probative value in 
her opinion in that she did not provide any rationale for her 
opinion other than to note that she reviewed the claims file.  
She does not explain the lack of clinical evidence of herpes 
during service or until many years thereafter.  See Bloom, 
supra, at 12 Vet App.

Clearly, the evidence of record does not support her opinion, 
or what may be considered as more of a request than an actual 
opinion linking herpes to service.  To the extent that she 
placed any reliance of the veteran's account of his medical 
history, the resulting medical opinion is entitled to little 
or no probative value.  See Swann, supra, 5 Vet. App. 229, 
233.  

Greater probative value is placed on the actual treatment 
records which simply do not reflect chronic recurring herpes 
and associated symptoms during service.  In weighing the 
evidence of record, the Board is of the opinion that the 
preponderance of the evidence is against the conclusion that 
the veteran has herpes that was incurred in or aggravated by 
service.  

While the Board has considered the appellant's assertions 
that he has herpes of service origin, the Board notes that he 
is competent to report manifestations of a disorder 
perceptible to a lay party, such as pain, but he is not 
competent to link those manifestations to service on medical 
causation or etiology.  Espiritu, supra, at 2 Vet. App. 492 
494 (1992).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for herpes simplex.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board its foregoing discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


II.  

Increased Ratings

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

Hemorrhoids 

Factual Background

Service connection for hemorrhoids was established upon 
rating decision in June 1987 and a noncompensable rating was 
assigned.  This grant was based on the fact that the veteran 
was seen for hemorrhoids on one occasion during service and 
because postservice records reflected intermittent treatment 
for such.  Subsequently dated treatment records essentially 
show only minimal symptoms associated with hemorrhoids until 
VA examination in May 1996.  

At that time, it was noted that the veteran was taking 
suppositories to control the burning and itching sensation 
associated with hemorrhoids.  He also used pads.  He said 
that his hemorrhoids used to be internal but were now 
prolapsed and felt as if they were outside most of the time.  
He had noticed some blood in his stools, but this usually 
cleared up after treatment.  

The examiner noted that the veteran had had a flexible 
sigmoidoscopy performed approximately one year earlier which 
had shown that there were no internal hemorrhoids.  External 
hemorrhoids were confirmed.  The diagnostic impression 
included external hemorrhoids with recurrent flare-ups.  

Upon rating decision in May 1996, the veteran's 
noncompensable rating for service-connected hemorrhoids was 
increased to 10 percent, effective September 7, 1995.  

More recent clinical records include a VA outpatient 
treatment report dated in February 1998.  At that time, the 
veteran reported that he sought laxatives for constipation 
because this created problems with his hemorrhoids.  Upon VA 
general examination in October 2000, the veteran reported 
that his hemorrhoids used to shrink and come and go.  Now, 
however, he could always feel the remains when they were not 
inflamed.  The veteran reported that he was a high fiber diet 
and used herbal preparations to keep his bowels regular.  He 
used suppositories.  Examination of the rectum showed 
external hemorrhoids on both sides and on top.  There were 
described as non-inflamed and more pronounced on the left 
side.  

At personal hearing in 2000, the veteran reported that he 
bled 1 to 2 times per month as a result of his hemorrhoids.  
He used a stool softener.  At the more recent hearing in 
2001, the veteran said that while he didn't miss time off 
from work due to his hemorrhoids, there were occasions when 
he went home and cleaned himself and went back to work.  He 
was seen 5 to 6 times per year at the VA for his hemorrhoids.  
He said that he had been told that his hemorrhoids did not 
required surgery at the current time.  

Criteria & Analysis

In addition to the law and regulations provided for at the 
beginning of this discussion, the Board notes that the 
veteran's service-connected hemorrhoids are currently rated 
as 10 percent disabling under 38 C.F.R. § 4.144, DC 7336.  

Under DC 7336, a 10 percent evaluation will be awarded for 
irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
for hemorrhoids manifested by persistent bleeding and with 
secondary anemia or with fissures.  38 C.F.R. § 4.144, DC 
7336 (2001).  

The evidence shows that the veteran has chronic hemorrhoids 
that are not thrombotic, even though he has testified that 
they are sore.  No fissures are indicated.  While the Board 
finds credible the veteran's testimony that he has bleeding 
with the hemorrhoids, the objective evidence does not show 
that they have resulted in "persistent bleeding with 
secondary anemia."  In the absence of medical evidence of 
bleeding and anemia, or fissures, and thrombosis, the 
veteran's symptomatology as a whole corresponds to a rating 
of 10 percent, not 20 percent.  38 C.F.R. § 4.7 (2001).  The 
Board has determined, therefore, that the preponderance of 
the evidence is against the claim of entitlement to a rating 
in excess of 10 percent for hemorrhoids.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claims of entitlement to service connection for 
headaches, a neck condition, a right ankle or foot disorder, 
herpes, or allergies, the appeals are denied.  

The veteran, having submitted new and material evidence to 
reopen claims of entitlement to service connection for tinea 
versicolor and tinea pedis, the appeal is granted.  

Entitlement to service connection tinea versicolor and tinea 
pedis is granted.  

Entitlement to service connection for herpes is denied.  


Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

